In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               Nos. 02-19-00366-CR
                                    02-19-00367-CR

                         DAVID LARSON, JR., Appellant

                                         V.

                             THE STATE OF TEXAS



                     On Appeal from the 211th District Court
                                Denton County, Texas
                    Trial Court No. F17-2556-211, F19-1660-211


                             ABATEMENT ORDER

      On October 28, 2019 and November 14, 2019, this court received notices from

the official court reporter stating that payment arrangements had not been made for

the reporter’s record. This court sent a letter to the appellant’s retained attorney,

Casey Boyd, to inform him that unless appellant made payment arrangements to the

court reporter and provided this court with proof of payment by Wednesday,

November 13, 2019, this court could consider and decide only those issues or points

that do not require a reporter’s record for a decision. See Tex. R. App. 35.3(b)(3),
37.3(c). Appellant’s counsel has not responded to our letter.

       We abate the appeal and remand this case to the trial court. The trial court

shall, as soon as possible, conduct a hearing with appellant, appellant’s retained

counsel, and the State’s counsel present to:

       1.     Determine whether appellant desires to prosecute his appeal, ascertain
              whether appellant is appealing issues or points that require a reporter’s
              record, and, if so, determine when appellant will be able to arrange to
              pay for the record;

       2.     Determine whether appellant is indigent. If appellant is determined to
              be indigent, ascertain whether new counsel should be appointed to
              represent appellant and appoint counsel, if necessary; 1 and

       3.     Take any other measures that the trial court deems necessary to
              insure appellant does not forfeit his right to appeal.

       The trial court shall file a record of the hearing in this court on or before

Thursday, December 19, 2019. The record shall include a supplemental reporter’s

record and supplemental clerk’s record. Upon our receipt of the supplemental record,

the appeal of this cause shall be automatically reinstated without further order.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the court reporter.

       Dated November 19, 2019.

                                                         Per Curiam


   1
     If new counsel is appointed to represent appellant, the supplemental record shall
reflect that counsel has been notified of the appointment. If appellant is incarcerated,
the trial court shall also retain him in the county for a reasonable period of time to
allow new counsel an opportunity to confer with appellant.
                                            2